UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
FRANCINE CIVELLO,                :                      6/2/2021
                                 :
                  Plaintiff,     :
                                 :         20 Civ. 1173 (VM)
          -against-              :            ORDER
                                 :
CONOPCO, INC.,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On May 3, 2021, Defendant Conopco, Inc. filed a letter
motion requesting a pre-motion conference to obtain guidance
with respect their intended motion to dismiss the Second
Amended Complaint. (See Attached Letter.) After reviewing the
submission, including the parties’ correspondence, the Court
does not believe a conference is necessary at this time.
Instead, the court is inclined to treat the parties’ pre-
motion letters as a motion to dismiss, See Kapitalforeningen
Lægernes Invest. v. United Techs. Corp., 779 F. App’x 69, 70
(2d Cir. 2019) (affirming the district court ruling deeming
an exchange of letters as a motion to dismiss), but if further
briefing becomes necessary the Court will direct the parties
to file additional material.
SO ORDERED:

Dated:    New York, New York
          02 June 2021
                                                                         1301 Avenue of the Americas
                                                                         25th Floor
                                                                         New York, NY 10019

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
May 3, 2021


Via E-Mail
Honorable Victor Marrero, U.S.D.J.
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 15B
New York, NY 10007-1312

        Re:         Civello v. Conopco, Inc., Case No. 1:20-cv-01173-VM

Dear Judge Marrero:

        This firm represents defendant Conopco, Inc., in the above-captioned matter. I write
pursuant to the Court’s Individual Rules, Part II.B, on behalf of both parties, to inform the Court
that the parties have completed the letter exchange and negotiation process under Part II.B.1 of
the Individual Rules, with respect to Conopco’s intended motion to dismiss the Second
Amended Complaint (Dkt. 10), for failure to state a claim and on other grounds. The parties
have not resolved the subject matter of the intended motion after this exchange of letters, which
were copied to the Court on February 10 and February 17, 2021, and which are also submitted
herewith. Following this exchange of letters, the parties conferred by telephone and have
agreed that they remain at impasse as to the motion. Therefore, this letter is to notify the Court,
pursuant to Part II.B.2 of the Individual Rules, that a motion to dismiss remains warranted, and
to respectfully request that the Court schedule a pre-motion conference or take other such action
as the Court deems appropriate.

         The attached correspondence details the reasons why a motion to dismiss is still
warranted. To summarize, although Plaintiff amended the Complaint following the parties’
initial exchange of pre-motion correspondence relative to the First Amended Complaint,
Conopco still believes that the Second Amended Complaint fails to allege that the labeling of
Conopco’s Breyers Delights Vanilla Bean Ice Cream (the “Product”) is misleading to
consumers or that the Product contains artificial flavors. Conopco also believes that Plaintiff’s
claims are preempted by FDA regulations, that Plaintiff has no standing to claim injunctive
relief, and that the several secondary causes of action are improper or inadequately pled.
Plaintiff disagrees with each of these positions, as set forth in Plaintiff’s response, and Plaintiff
declines to further amend the Second Amended Complaint.




 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5059074.1
Honorable Victor Marrero, U.S.D.J.
May 3, 2021
Page 2

       Accordingly, the parties respectfully request that the Court schedule a pre-motion
conference or take other such action as the Court deems appropriate.

                                             Respectfully submitted,



                                             August T. Horvath



Cc:     Spencer Sheehan, counsel for Plaintiff Civello




B5059074.1
